                      Case 1:19-cr-01439-WJ Document 5 Filed 05/24/19 Page 1 of 1

                                           CLERK’S MINUTE SHEET
                                  IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                           Before the Honorable Kirtan Khalsa

                                                    Initial Appearance

Case Number:               CR 19-1439 WJ                       UNITED STATES vs. LOOKMAN

Hearing Date:              5/24/2019                           Time In and Out:           9:34-9:41 (5 minutes)

Clerk:                     N. Maestas                          Courtroom:                 Rio Grande
                                                                                          Stephen McCue (for Initial
Defendant:                 Turab Lookman                       Defendant’s Counsel:
                                                                                          Appearance only)
AUSA:                      George Kraehe                       Pretrial/Probation:        Sandra Day

Interpreter:               N/A
Initial Appearance
☐ Defendant sworn

☒ Defendant received a copy of charging document

☒ Court advises defendant(s) of possible penalties and all constitutional rights

☒ Defendant wishes to retain counsel

☒ Government moves to detain                                    ☐ Government does not recommend detention

☒ Set for Arraignment/Detention Hearing                        on May 28, 2019                   @ 9:30
Preliminary/Show Cause/Identity
☐ Defendant

☐ Court finds probable cause                                    ☐    Court does not find probable cause
Detention
☐ Defendant waives Detention Hearing

☐
Custody Status
☒ Defendant detained pending hearing

☐ Conditions
Other
☐    Matter referred to   for final revocation hearing

☐
